Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a process of forming a transparent substrate by coating a stack of thin layers by cathode layers, the thin stack comprising tow antireflective dielectric coatings with a silver-based functional layer therebetween, the method comprising depositing a crystalline nickel oxide devoid of nickel and chromium alloy as the dielectric, depositing at least one silver-based layer above and in contact with the nickel oxide layer.

	The closest available prior art discloses knowledge in the art of transparent coating stacks of thin films including dielectric/silver function layers/dielectric stacks including nickel oxide materials (see for example Schicht, US 20100178492, disclosing NiCr containing contact layers and Lingle, US 20030194567, disclosing non-crystalline contact layers).  However, none of the prior art teaches nor suggest a crystalline nickel oxide layer devoid of nickel and chromium alloy under and in contact with an above silver functional layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

/JASON BERMAN/Primary Examiner, Art Unit 1794